Case: 11-50291     Document: 00511759071         Page: 1     Date Filed: 02/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 15, 2012
                                     No. 11-50291
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JESUS GREGORIO MACIAS-MUNOZ, also known as Jesse Macias,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:92-CR-132-1


Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Jesus Macias-Munoz, proceeding pro se, challenges the district court’s
denial of his motion in 2011 to vacate an order granting the Government leave
to dismiss two counts against him after the sentences on those counts were
vacated on appeal by our court in 1996.
        Macias was convicted of 11 drug-trafficking counts in September 1994.
The district court imposed various sentences ranging from 135-months’ to life
imprisonment, with the four life sentences running concurrently. On direct

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50291   Document: 00511759071      Page: 2   Date Filed: 02/15/2012

                                  No. 11-50291

appeal, our court vacated Macias’ life sentences on two counts as exceeding the
statutory maximum and remanded for resentencing. See United States v.
Gaytan, 74 F.3d 545, 561-62 (5th Cir. 1996). With leave of court, the Government
instead dismissed those two counts in April 1996. See Fed. R. Crim. P. 48(a). In
February 2011, Macias moved to vacate the dismissal and reinstate his
convictions on those counts, maintaining he had not been advised of the
Government’s motion when it was filed.
      Macias contends the district court erred by exceeding the scope of its
authority under the mandate in Gaytan by allowing the Government to dismiss
the two counts. But, he cites no authority for showing he has a right to be
sentenced on counts the Government chooses to dismiss.
      Macias’ contention–that an indictment cannot be dismissed after a
conviction on it–is contrary to precedent. See Rinaldi v. United States, 98 S. Ct.
81, 81-82, 86 (1977) (dismissing indictment after conviction on it). In any event,
Macias remains imprisoned on the life sentences imposed for his convictions on
two other counts.    If a defendant must remain imprisoned under a valid
sentence, our court may decline to consider any issues pertaining to other
sentences concurrent with the valid sentence. Williams v. Maggio, 714 F.2d 554,
555 (5th Cir. 1983). This concurrent-sentence doctrine—a doctrine “of judicial
convenience”—may be applied if no adverse collateral consequences attach as a
result. Id. Accordingly, the concurrent-sentence doctrine is applicable, as there
is no indication Macias will suffer such consequences.
      AFFIRMED.




                                        2